DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,582,716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney of record Mr. David Cauble on 08/01/2022.
The Specification, has been amended as follows: 
In page 65, para. [000129], line 4-5, the recitation “or solvate thereof, is at least 5%, 10%, 25%, or 50% higher than that of non-isotopically enriched caffeine at an equivalent dose” is amended to “or solvate thereof, is at least 5%, 10%, 25%, or 50% lower than that of non-isotopically enriched caffeine at an equivalent dose”. That is to say, “higher” in [000129] is amended to “lower”.
Claims 152-156, “the compound” is amended to read “the compound (14) or a nutraceutically acceptable salt thereof”.

Reason for Allowance
Claims 140-156 and 160-162 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The references of record fail to teach or fairly suggest an energy beverage comprising 1-200 mg d-9 caffeine, water, a sweetener and a flavoring agent. The closest prior art identified by the examiner is Benchekroun “Deuterium isotope effects on caffeine metabolism”, European Journal of Drug Metabolism and Pharmacokinetics, 1997, 22(2), pp. 127-133. Benchekroun teaches studying the influence of labelling on caffeine metabolism through using a purified caffeine isotopomer such as d-9 caffeine in a solution (page 128, left column, bottom para.; right column, para. under “Incubation”; page 130, left column, 2" para.). However, Benchekroun fails to teach using d-9 caffeine in a beverage that comprise water, a sweetener and a flavoring agent.
The attorney of record has authorized the examiner to make an examiner’s amendment to the instant Specification. Specifically, page 65, para. [000129], line 4-5, “or solvate thereof, is at least 5%, 10%, 25%, or 50% higher than that of non-isotopically enriched caffeine at an equivalent dose” is amended to “or solvate thereof, is at least 5%, 10%, 25%, or 50% lower than that of non-isotopically enriched caffeine at an equivalent dose”. The reason for this amendment to the instant specification is that the embodiment in the disclosure shows that d-9 caffeine in brain has a Cmax value of 1600 ng/ml while a regular caffeine has a Cmax value of 1816 ng/ml in brain (Table 14, page 80 and [000177]). Therefore, it appears that Cmax of the compound of Formula (I) in CNS of the subject after administration should be lower than that of non-labeled caffeine, and the recitation in [000129] that “at least 5%, 10%, 25%, or 50% higher than that of non-isotopically enriched caffeine at an equivalent dose” is a typographical error. The attorney of record confirmed this typo after a discussion with the applicant on 09/01/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793